                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS


 MARCUS JENKINS,                                    )
                                                    )
                Plaintiff,                          )
                                                    )
 vs.                                                )        Case No. 19-cv-673-NJR
                                                    )
                                                    )
 J.B. PRITZKER, JULIANA STRATTON,                   )
 LINDSAY PARKHURT, DON                              )
 HARMON, KWAME RAOUL, and                           )
 BARBARA FLYNN CURRIE,                              )
                                                    )
               Defendants.                          )

                             MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       Plaintiff Marcus Jenkins, an inmate of the Illinois Department of Corrections (“IDOC”)

who is currently incarcerated at Pinckneyville Correctional Center, brings this action for

deprivations of his constitutional rights pursuant to 42 U.S.C. § 1983. In the Complaint, Plaintiff

alleges that Illinois Public Act 10-1182 violates the Constitution. He asserts claims against the

defendants (in their official capacities only) under the Fourteenth and Eighth Amendments and

seeks declaratory judgment and injunctive relief.

       This case is now before the Court for preliminary review of the Complaint pursuant to

28 U.S.C. § 1915A. Under Section 1915A, the Court is required to screen prisoner complaints to

filter out non-meritorious claims. See 28 U.S.C. § 1915A(a). Any portion of a complaint that is

legally frivolous, malicious, fails to state a claim upon which relief may be granted, or asks for

money damages from a defendant who by law is immune from such relief must be dismissed.

28 U.S.C. § 1915A(b).


                                                1
                                           The Complaint

       Plaintiff makes the following allegations in his Complaint (Doc. 1): Illinois Public Act

100-1182 was signed into law on April 1, 2019 (Doc. 1, p. 8). The Act established a new parole

system for youth offenders under the age of twenty-one (21) (Id.). The Act does not apply

retroactively (Id.). Although youths sentenced after June 1, 2019, will benefit from the Act’s

provisions, including more parole opportunities, those individuals who were sentenced as youths

prior to the Act do not benefit from the new parole opportunities. Plaintiff alleges that he is one

such inmate as he was sentenced at the age of 16 (Id. at p. 9). He alleges that the new Act violates

his equal protection rights because it treats juveniles like himself, who were sentenced prior to the

Act, differently from those juveniles sentenced after the Act without any rational justification for

the different treatment (Id. at pp. 9-10). He also alleges that Act constitutes cruel and unusual

punishment (Id.). He sues all of the defendants in their official capacities.

                                             Discussion

       Based on the allegations in the Complaint, the Court finds it convenient to divide the pro

se action into the following two counts:

       Count 1:        Public Act 100-1182 violates Plaintiff’s equal protection rights
                       under the Fourteenth Amendment.

       Count 2:        Public Act 100-1182 is unconstitutional because it constitutes cruel
                       and unusual punishment under the Eighth Amendment.

The parties and the Court will use these designations in all future pleadings and orders, unless

otherwise directed by a judicial officer of this Court. Any other claim that is mentioned in the




                                                  2
Complaint but not addressed in this Order should be considered dismissed without prejudice

as inadequately pled under the Twombly pleading standard. 1

        The Court finds that, at least at this early stage of the case, Plaintiff has stated viable claims

in Counts 1 and 2. Plaintiff alleges that the Act treats youth offenders sentenced prior to the Act

differently than those sentenced after the Act without a rational basis for treating the two categories

of offenders differently. At this stage, that is enough to state a claim. See Murdock v. Walker, Case

No. 2014 WL 916992, at *13 (N.D. Ill. 2014) (an equal protection claim is based on the principle

that “under like circumstances and conditions,’ people must be treated alike, unless there is a

rational reason for treating them differently”) (quoting LaBella Winnetka, Inc., v. Vill. of Winnetka,

628 F.3d 937, 941 (7th Cir. 2010)); Srail v. Vill. of Lisle, Ill., 588 F.3d 940, 943 (7th Cir. 2009)

(“In the absence of deprivation of a fundamental right or the existence of a suspect class, the proper

standard of review is rational basis.”). He also adequately alleges that the Act constitutes cruel and

unusual punishment. See Ingraham v. Weight, 430 U.S. 651, 667-68 (1997) (Eighth Amendment

“limits the kinds of punishment that can be imposed on those convicted of crimes; second, it

proscribes punishment grossly disproportionate to the severity of the crime; and third, it imposes

substantive limits on what can be made criminal and punished as such.”). Plaintiff alleges that,

unlike new youth offenders, he is not given a mid-sentence parole consideration which means he

will serve a longer prison term (Doc. 1, p. 9-10).

        As Plaintiff only seeks declaratory and injunctive relief, the Court finds that the proper

defendant is J.B. Pritzker (in his official capacity only). All other defendants are also sued in their




1
 See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a claim upon which
relief can be granted if it does not plead “enough facts to state a claim to relief that is plausible on its face”).

                                                         3
official capacities and, thus, the claims against them are redundant. Wallace v. Baldwin, Case No.

18-cv-1513-NJR, 2019 WL 6036742 (S.D. Ill. Nov. 14, 2019).

                                           Pending Motions

        As to the motion for counsel (Doc. 3), Plaintiff attaches letters from several lawyers who

declined to take his case. Given the early stage of the litigation, however, it is difficult to accurately

evaluate the need for the assistance of counsel. See Kadamovas v. Stevens, 706 F.3d 843, 845 (7th

Cir. 2013) (“[U]ntil the defendants respond to the complaint, the plaintiff’s need for assistance of

counsel ... cannot be gauged.”). 2 Further, counsel is not needed at this time because the defendants

have not yet been served and a discovery schedule has not been entered. Thus, Plaintiff’s motion

for counsel (Doc. 3) is DENIED without prejudice. Plaintiff may renew his request for the

recruitment of counsel at a later date.

                                              Disposition

        For the reasons set forth above, Counts 1 and 2 shall proceed against J.B. Pritzker (official

capacity). All other defendants are DISMISSED without prejudice, and the Clerk shall

TERMINATE them from the docket.

        The Clerk of Court shall prepare for Defendant J.B. Pritzker (official capacity): (1) Form

5 (Notice of a Lawsuit and Request to Waive Service of a Summons), and (2) Form 6 (Waiver of

Service of Summons). The Clerk is DIRECTED to mail these forms, a copy of the Complaint,

and this Memorandum and Order to the defendant’s place of employment. If defendant fails to

sign and return the Waiver of Service of Summons (Form 6) to the Clerk within 30 days from the

date the forms were sent, the Clerk shall take appropriate steps to effect formal service on the




2
 In evaluating the motion for counsel, the Court applies the factors discussed in Pruitt v. Mote, 503 F.3d
647, 654 (7th Cir. 2007), and related authority.

                                                    4
defendant, and the Court will require the defendant to pay the full costs of formal service, to the

extent authorized by the Federal Rules of Civil Procedure.

       Defendant is ORDERED to timely file an appropriate responsive pleading to the

Complaint and shall not waive filing a reply pursuant to 42 U.S.C. Section 1997e(g). Pursuant to

Administrative Order No. 244, Defendant need only respond to the issues stated in this Merit

Review Order.

       If judgment is rendered against Plaintiff, and the judgment includes the payment of costs

under Section 1915, Plaintiff will be required to pay the full amount of the costs, regardless of

whether his application to proceed in forma pauperis is granted. See 28 U.S.C. § 1915(f)(2)(A).

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk

of Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See Fed. R. Civ. P. 41(b).

       IT IS SO ORDERED.

       DATED: 12/23/2019


                                                     _____________________________
                                                     NANCY J. ROSENSTENGEL
                                                     Chief U.S. District Judge




                                                5
                                        Notice to Plaintiff

       The Court will take the necessary steps to notify the defendant and serve him with a copy

of your complaint. After service has been achieved, the defendant will enter his appearance and

file an Answer to your Complaint. It will likely take at least 60 days from the date of this Order to

receive the defendant’s Answer, but it is entirely possible that it will take 90 days or more. When

defendant has filed an Answer, the Court will enter a Scheduling Order containing important

information on deadlines, discovery, and procedures. Plaintiff is advised to wait until counsel has

appeared for the defendant before filing any motions, to give the defendant notice and an

opportunity to respond to those motions. Motions filed before defendant’s counsel has filed an

appearance will generally be denied as premature. Plaintiff need not submit any evidence to the

Court at this time, unless specifically directed to do so.




                                                 6
